Per Curiam.
Motion by Smith to dismiss the writ of error, on the ground that, by statute, this Court has no jurisdiction of the case.
This motion is founded on the 15th .section of the charter of the plaintiffs in error. Local Laws, 1847-'8 (1). That section says that the judgment of the Circuit Court, in cases like the present, shall be final. We do not think that that language is sufficiently explicit, to authorize us in saying that a writ of error will not lie in this case. The motion is overruled.

 See Local Laws, 1848, p. 435, s. 15, and Local Laws, 1850, p. 445, s. 6.